Exhibit 10.52

 

To:    John J. Granato    Date:    May 1, 2012                         Subject:
  

The Andersons, Inc.

2012 Performance Share Unit Grant Letter of Agreement

  

 

You have been selected to receive a Performance Share Unit (the “PSUs”) grant
subject to the terms and conditions of the Long Term Performance Compensation
Plan (the “Plan”) and this Letter of Agreement (the “Agreement”). This Agreement
will document the key provisions relating to the PSUs granted to you as of
April 30, 2012.

Before executing this Agreement by signing the attached Acknowledgment of
Receipt (the “Acknowledgment”), please read the information provided below
regarding the specific provisions of your 2012 PSUs. A copy of the Plan is
available upon request from the Human Resources Department. By signing the
Acknowledgment, you declare having read this Agreement and agree to be bound by
all the terms and conditions contained herein. When you are satisfied that you
understand the terms and conditions of the PSU grant, please sign the attached
Acknowledgment and, return to Kelly Schaefer or Steve DeDonato in the Human
Resources Department by Monday, May 14, 2012. Remember to keep a copy for your
files.

 

  1. Grant of Performance Share Units: Subject to the terms and conditions of
the Plan and this Agreement, The Andersons, Inc. (the “Company”) hereby grants
to you 2,778 PSUs. Each PSU shall be equivalent to one Common Share of the
Company.

 

  2. Performance Period: The Performance Period for the PSUs granted shall be
the three year period beginning January 1, 2012 and ending December 31, 2014.

 

  3. Performance Schedule and Vesting of PSUs: PSUs shall vest at the conclusion
of the Performance Period (January 1, 2015) in accordance with the following
Performance Schedule based on the Company’s three-year cumulative fully diluted
Earnings Per Share (“EPS”) computed under Generally Accepted Accounting
Principles (GAAP) during the Performance Period. The Compensation & Leadership
Development Committee of the Board of Directors reserves the right to adjust the
EPS presented in the annual report for extraordinary transactions which impact
EPS to ensure the pay for performance relationship. No PSUs will be considered
vested and earned for payment if the Company’s three-year cumulative EPS during
the Performance Period is less than $12.79.

 

EPS Performance Levels *

   2012
Year 1      2013
Year 2      2014
Year 3      Cumulative
EPS      % Units
Vested **  

Maximum

   $ 4.60       $ 4.91       $ 5.24       $ 14.75         100 %     $ 4.56      
$ 4.87       $ 5.20       $ 14.63         90 %     $ 4.52       $ 4.83       $
5.16       $ 14.51         80 %     $ 4.48       $ 4.79       $ 5.12       $
14.39         70 %     $ 4.44       $ 4.75       $ 5.08       $ 14.27         60
% 

Target

   $ 4.40       $ 4.71       $ 5.04       $ 14.15         50 %     $ 4.34      
$ 4.59       $ 4.87       $ 13.80         40 %     $ 4.27       $ 4.48       $
4.71       $ 13.46         30 %     $ 4.21       $ 4.37       $ 4.55       $
13.13         20 % 

Threshold

   $ 4.14       $ 4.26       $ 4.39       $ 12.79         10 %              $
12.78         0 % 



--------------------------------------------------------------------------------

* 

The threshold performance level starts at 4.14 in Year 1. Cumulative EPS
threshold from Year 1 threshold is a 3% increase per year. Year 1 target
performance starts at 106% of the Year 1 threshold. Cumulative EPS from Year
1target is a 7% increase per year. The maximum performance level starts at 111%
of Year 1 threshold. Cumulative EPS maximum from Year 1 is a 7% increase per
year.

**

At target cumulative EPS 100% of target long-term compensation is achieved,
which is equal to 50% of the PSUs granted to you under this agreement. The “%
Units Vested” at maximum performance level achieves 200% of target long-term
compensation, which is equal to 100% of the PSUs granted to you under this
agreement.

 

  3. Performance Schedule and Vesting of PSUs (continued)

You must be actively employed by the Company as of the end of the Performance
Period to be eligible to vest in and receive any payment of your PSUs except as
noted in paragraph 7 below. Actual vested percentage rates will be interpolated
from the above Performance Schedule using the actual three-year cumulative fully
diluted EPS achieved at the end of the Performance Period.

 

  4. Rights as a Shareholder: You shall have no rights as a shareholder with
respect to the Common Shares subject to the PSUs granted to you during the
Performance Period including the right to receive dividends or to vote the
Common Shares subject to the PSUs.

 

  5. Equivalent Dividends: If any dividends are paid with respect to Commons
Shares of the Company during the Performance Period, additional PSUs will be
granted to you as of the last day of the Performance Period. The amount of
additional PSUs will be computed based on the cumulative per share dividend rate
actually paid on Common Shares during the Performance Period and the share price
on the last day of the Performance Period. Additional PSUs granted to you, if
any, shall be subject to the terms and conditions of the Plan and this Agreement
and will vest in accordance with the Performance Schedule defined in this
Agreement.

 

  6. Payment of Earned PSUs: Vested PSUs rounded up to the nearest whole unit
shall be delivered to you in the form of Common Shares no later than 75 days
following the conclusion of the Performance Period. PSUs which do not vest as of
the last day of the Performance Period will be forfeited. In that regard, you
agree that you will comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws. In addition, the Company must
receive from you payment or a written request for arrangement of terms for
payment, including share withholding, of all federal, state or local taxes of
any kind required to be withheld with respect to the vesting of Shares as
condition precedent to the delivery of the Shares. Shares are subject to tax
withholding based on the market value of the Shares on the date of vesting
(i.e., closing price on the business day prior to the date of vesting) at
required withholding tax rates. Withholding taxes due, if not satisfied in
shares, must be paid in full within ten business days of the vesting date.

 

  7. Termination and Forfeiture of PSUs: Your right to receive unvested PSUs
shall terminate in whole and forfeit upon your termination of employment with
the Company or its subsidiaries for any reason, except in the event of your
death, Permanent Disability, Retirement, or Termination without Cause as a
result of a Sale of your Business Unit. If your termination with the Company
meets one of the listed exceptions, then your unvested PSUs will remain subject
to the Performance Schedule during the Performance Period provided in this
Agreement and the number of your PSUs subject to vesting at the end of the
Performance Period will be reduced proportionate to the number of months rounded
to the nearest whole month you were actively employed during the Performance
Period.



--------------------------------------------------------------------------------

  8. Other Acknowledgments: You acknowledge that the Compensation & Leadership
Development Committee may adopt and/or change from time to time such rules and
regulations as it deems proper to administer the Plan.

 

  9. Binding Effect: This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

If you have any questions related to the tax consequences of your PSU grant,
please contact Phil Blandford at              in Corporate Accounting. General
information is available by contacting Steve DeDonato at              in Human
Resources.

 

Thank You, Arthur D. DePompei Vice President, Human Resources The Andersons,
Inc.